Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed March 11, 2022, has been entered in the application. Claims 1-6 remain pending.

Claim Rejections - 35 USC § 102 and §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maeda (US 7,528,518). 
Maeda teaches an in wheel motor unit and coupling structure including an in-wheel motor (8, 17, 17a, 17b, 18, 18a) disposed inside a wheel of a vehicle (14) configured to support the wheel so it is rotatable, the motor serving as a rotational driving source for the wheel, a shock absorber (initially understood to be included with strut assembly 1, 3, see further discussion below), a lower end of the strut/shock absorber (attachment portion 3, 3a, 3b) fastened to a vehicle center side, in a vehicle width direction (i.e., inboard) of a motor part (8, 17) so as to be pressed against the motor part (via clamping force developed in bolt fastener 9) and in direct contact with the motor part (3b abuts 8), the motor part being a part  (8 and/or 17 accommodate at least motor portions 17a, 17b); the lower end of the strut/shock absorber (proximate 3b) fastened to the motor part via the fastening member (9); a mounting seat portion (7, 7a) provided on the motor part of the motor, the lower end of the shock absorber fastened to the motor part to be pressed against the mounting seat (e.g., at least 7a), the mounting seat including a groove (intersection of surfaces defined by 7 and 7a) for prohibiting positional variations of the absorber end in a direction perpendicular to an axis of the shock absorber (e.g., laterally of the vehicle) in the assembled state; the motor unit “configured to function as a steering knuckle” (the motor being connected to portion 3, 3a, 3b via fastening member 9) and thus fixed to end portion 3, the strut/shock absorber being a component of the strut suspension.

Alternatively, and/or additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the assembly as specifically including or being a shock absorber, as is commonly applied in strut-type suspensions, for the very well-recognized and long-known advantage of absorbing shocks associated with the traversal of discontinuities in a driving surface. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Jin (CN 107128162A). While teaching the lower end of the shock absorber being connected to the motor portion via a fastening member, the reference to Maeda does not specifically teach that the shock absorber is “configured to be pressed against the motor part” by an elastic reaction force of the fastening member. Jin teaches that it is quite well known to provide a spring washer at numerous bolted connections (see at least spring washers at 19, 22, 32, 41). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide at least the fastener (bolt 9) initially taught by Maeda with a spring washer such as taught by the bolted connections in Jin, for the purpose of ensuring that a robust connection between the motor and suspension component is formed and maintained during vehicle operation, the spring providing an elastic reaction force on the fastener (e.g., bolt 9) and beneficially serving to reduce the tendency of the threaded connection to loosen during use.

Allowable Subject Matter
Claims 3 and 6 are allowed.


Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards applicant’s assertions regarding the reference to Maeda, note that portion 8 is a motor part, and is expressly identified in the reference. Applicant asserts that the portion 3, 3a, 3b cannot be considered the bottom end of the shock absorber, however it is 
Although the claims are interpreted in light of the specification, unclaimed or more specific limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As regards reading unclaimed limitations from the specification into the claims
From MPEP 2111:
"During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 'reading limitations of the specification into a claim,' to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, (i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)."
In general, it is very well established that limitations not appearing in the claims cannot be relied upon for patentability. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982).
Conclusion
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616